DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
The present office action is made in response to the amendment filed by applicant on 6/27/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims. 
A) Regarding to the drawings, applicant has submitted two replacement sheets contained corrected figures 1B and 5A;
B) Regarding to the specification, applicant has made changes to page 11; and
C) Regarding to the claims, applicant has amended claims 1, 4-5, 7, 9 and 11 and canceled claim 3. There is not any claim being added into the application. As amended, the pending claims are claims 1-2 and 4-18 in which claims 1-2 and 4-10 are examined in the present office action, and claims 11-18 have been withdrawn from further examination as being directed to a non-elected invention.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 6/27/2022, and applicant's arguments provided in the mentioned amendment, pages 7-13, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to the drawings as set forth in the office action of 12/27/2021, the amendments to the drawings as provided in the amendment of 6/27/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered but are not completely overcome the objections to the drawings set forth in the mentioned office action.
In particular, the amendments to the drawings and applicant’s arguments as provided in the amendment of 6/27/2022 have not responded to the objection of the feature thereof “a drive mechanism” recited in present claims 7 and 9 as set forth in the office action of 12/27/2022, element #8. It is noted that while applicant has amended the claims and provided arguments to overcome the objection to the drawings regarding to the claimed features thereof “a (light-sheet) microscope” and “a drive mechanism connector”; however, applicant has not amended the claim or provided any argument for the claimed feature thereof “a drive mechanism” recited in each of claims 7 and 9. Thus, the objection to the drawings under 37 CFR 1.83(a) for the reason that the drawings do not show the feature thereof “a drive mechanism” recited in present claims 7 and 9 as set forth in the office action of 12/27/2022, element #8 is repeated in the present office action.
B) Regarding to the objections of claims 1-10 as set forth in the office action of 12/27/2021, the amendments to the claims as provided in the amendment of 6/27/2022 and applicant’s arguments provided in the mentioned amendment, pages 8-9, have been fully considered and are sufficient to overcome the objections of the claims set forth in the mentioned office action.
C) Regarding to the Claim Interpretation set forth in the office action of 12/26/2021, the amendments to the claims as provided in the amendment of 6/27/2022 are sufficient to overcome the Claim Interpretation for the feature thereof “a drive mechanism connector”; however, the amendments to the claims are not sufficient to overcome the Claim Interpretation for the feature thereof “a drive mechanism” recited in each of present claims 7 and 9. 
It is noted that applicant has also not amended the claims or provided any argument to overcome the Claim Interpretation for the feature thereof “a drive mechanism” recited in each of present claims 7 and 9. 
D) Regarding to the rejections of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the office action of 12/26/2021, the amendments to the claims as provided in the amendment of 6/27/2022 and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered but are not sufficient to overcome the rejection of the feature thereof “the sample tube receiving perforations are located … a light-sheet beam” recited in amended claim 1 (lines 5-7) which feature was recited in originally and now canceled claim 3, (lines 1-4). 
In response to the rejection of claim 3 for the mentioned feature, applicant has argued that “Applicant directs attention to … tube receiving hole” (amendment, page 9, lines 30-33). It is noted that applicant’s arguments have been fully considered but they are not persuasive because there is not any specific limitation/feature regarding to an arrangement of the sample tube receiving perforations to warrant the function/result thereof “only a single biological specimen can be illuminated by a light-sheet beam” (claim 1 on lines 6-7). In other words, it is completely unclear about an arrangement defined by “such that” of the perforations in the sample receiving disc to get the function/result being claimed. See amended claim 1 on lines 4-7. Applicant should further note that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, claim 1 with feature regarding to the feature thereof “the sample tube receiving perforations are located … a light-sheet beam” recited in amended claim 1 (lines 5-7) which feature was recited in originally and now canceled claim 3, (lines 1-4) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reason similar to the rejection of claim 3 as set forth in the office action of 12/26/2021.
E) Regarding to the rejection of claims 1-2, 4, 6, and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Bull (US Patent No. 3,824,841), and the rejection of claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Bull in view of Lippert et al (US Publication No. 2010/0067104) as set forth in the office action of 12/27/2021, the amendments to the claims as provided in the amendment of 6/27/2022 and applicant’s arguments provided in the mentioned amendment, pages 11-13, have been fully considered and are sufficient to overcome the rejections of the claims over the arts provided by Bull (US Patent No. 3,824,841) and Lippert et al (US Publication No. 2010/0067104) set forth in the mentioned office action.
Drawings
4.	The two replacement sheets contained figs. 1B and 5A were received on 6/27/2022. As a result of the changes to the drawing, the application now contains a total of nineteen sheets of figures 1A-1B, 2-3, 4A-4C, 5A-5E, 6, 7A-7C, 8-10, 11A-11B and 12-13 which includes seventeen sheets of figures 1A, 2-3, 4A-4C, 5A, 5C-5E, 6, 7A-7C, 8-10, 11A-11B and 12-13 as filed on 5/16/2019, and two replacement sheets contained figs. 1B and 5A as filed on 6/27/2022.  The mentioned nineteen sheets of figures 1A-1B, 2-3, 4A-4C, 5A-5E, 6, 7A-7C, 8-10, 11A-11B and 12-13 are objected by the examiner for the following reason(s).
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature thereof “a drive mechanism” as recited in each of claims 7 and 9 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The lengthy specification which was amended by the amendment of 6/27/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a drive mechanism” as recited in each of claims 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected by the feature thereof “the sample receiving disc has … a light-sheet beam” (lines 4-7). The mentioned feature makes the claim as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In particular, it is completely unclear about the arrangement or the location of the sample tube receiving perforations in the sample receiving disc such that only a single biological specimen can be illuminated by a light-sheet beam. What kind of arrangement/location of the perforations does applicant imply by “are located in the sample receiving disc such that” (lines 5-6)?
The mentioned feature also makes the claim indefinite because it is unclear how a light-sheet beam being provided. Which element(s)/apparatus/system being used to provide the so-called “a light-sheet” beam? 
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Conclusion
12.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872